Citation Nr: 1044637	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2007, a statement of the case 
was issued in June 2007, and a substantive appeal was received in 
August 2007.   

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service.

2.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated December 2006.                                                                  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran an audiologic 
examination in April 2007, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  

The Board acknowledges that VA treatment records from the VAMC 
Big Springs from January 2006 to September 2006 were deemed 
unavailable.  As explained below, the Board finds that these 
records, even if obtained would have little probative value.  

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in- service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation from 
service, the record must include evidence of exposure to disease 
or injury in service that would adversely affect the auditory 
system and post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometric test results reflecting an upward shift in tested 
thresholds in service, though still not meeting the requirements 
for "disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether there 
is a medically sound basis to attribute the post-service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The service treatment records reflect no findings attributed to 
hearing loss or tinnitus.  They also fail to show any complaints 
or treatment for hearing loss or tinnitus.  The Veteran's 
February 1975 separation examination (including an audiological 
evaluation) yielded normal findings.  Furthermore, the Veteran 
completed a February 1975 Report of Medical History in which he 
specifically denied having hearing loss or any other ear trouble.  

The first reference to tinnitus is dated in September 2006.  At 
that time, the Veteran reported for treatment as a new patient 
with a past medical history of tinnitus.  The first medical 
report of hearing loss is at the time of a November 2006 
audiological examination.  

The Veteran underwent a VA examination in April 2007.  He 
complained of a constant hum that he notices when it is quiet.  
He stated that it began prior to shipping out to South Asia 
(during service); and  he stated he reported it during service.  
On the examination, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 15, 30, 35 and 
55 decibels, respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 
15, 20, 35, and 50 decibels, respectively.  The Veteran was 
diagnosed with mild to moderately severe sensorineural hearing 
loss from 1-8k Hz. in the right ear; and with mild to moderate 
sensorineural hearing loss in the left ear from 2-8k Hz.  He was 
also diagnosed with tinnitus.  The audiologist  noted that the 
Veteran was exposed to jet engines, power units, and air 
compressors while in the Air Force.  She also considered possible 
intercurrent causes of the Veteran's hearing loss, including post 
service employment in a post office, in a cement plant, and as a 
welder without hearing protection.  She opined that the Veteran's 
hearing loss and tinnitus is less likely than not related to 
military noise exposure.  The basis for her opinion was the fact 
that the according to the American College of Occupational Noise 
and Hearing Conservation Committee, "a noise induced hearing 
loss will not progress once noise exposure has stopped."  

The Board finds the Veteran's statements regarding exposure to 
excessive noise in service to be credible.  However, the central 
issue for consideration is whether the Veteran's current hearing 
loss and tinnitus are causally related to service. 

Although the Veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue involves 
a question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
Veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses or 
causation competent.  Therefore, the Board may not rely on these 
recollections to provide the necessary nexus between service and 
current disability.  Memories of what a clinician may or may not 
have said cannot constitute competent medical evidence.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995).  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, there is only one competent medical opinion 
regarding the issue of whether the Veteran's hearing loss and 
tinnitus are related to service; and that medical opinion clearly 
weighs against the Veteran's claim.  Moreover, the medical 
examiner provided a sound rationale for her opinion that 
considered both in-service noise exposure and possible 
intercurrent causes of hearing loss.  The opinion was based on 
the American College of Occupational Noise and Hearing 
Conservation Committee. The Board finds this very probative and 
finds it outweighs the more recent recollections of the Veteran 
that are not supported by the more contemporaneous evidence of 
record. 

The Board also notes that the lack of any post-service medical 
records until September 2006 is probative to the issue of chronic 
disability.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time between 
service and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board once again acknowledges that treatment records from 
January 2006 to September 2006 are unavailable.  These medical 
records would have little probative value in that they would only 
serve to show treatment as early as January 2006 (a time many 
years after service).  They would not be able to address the lack 
of treatment or evaluation for the more than three decades from 
May 1975 to January 2006.    

Without any evidence of a hearing loss disability or tinnitus 
during service or for decades after service, and with the only 
competent medical opinion weighing against the claims, the Board 
finds that the preponderance of the evidence weighs against the 
claims.

As the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

ORDER

Service connection for hearing loss and tinnitus is not 
warranted.  To this extent, the appeal is denied.  


REMAND

In March 2007, the RO found that the Veteran's descriptions of 
his alleged stressors were insufficient to attempt verification 
with the U.S. Army and Joint Services Records Research Center 
(JSRRC) in Alexandria, VA.  However, the Veteran has submitted 
more specific information regarding his stressors since March 
2007.  The Board finds that the Veteran has now provided 
sufficient information to allow for attempts at stressor 
verification.  

At a May 2008 hearing before a Decision Review Officer (DRO), the 
Veteran described an incident in Thailand in which a Tech 
Sergeant was shot in the head and killed.  The Veteran stated 
that it occurred in either the last part of November or the first 
part of December 1974, and that he was with the 432nd 
Organizational Maintenance Squadron (OMS) blue section.  The 
service personnel records confirm that the Veteran was stationed 
at Udorn Air Force Base in Thailand from May 1974 to April 1975.    

At the hearing, the Veteran described a second incident in which 
he was on the flight pad putting doors on a plane when he noticed 
a dead Thai guard hanging off the side of the platform where he 
was working.  Apparently he had been killed by people who were 
rummaging around the airplanes and stealing things.  The Veteran, 
afraid for his life, crawled into the airplane and pulled down 
the canopy.  Security police came and checked the area; but the 
Veteran remained under the canopy.  Later, he spoke with the 
supervisor, but he is not sure if a report was ever made. This 
allegedly happened in approximately the second week of December 
1974.  

The Board also notes that the Veteran reported additional 
incidents to Licensed Psychologist J.R.R. in July 2007.  He 
stated that he enlisted in the Air Force in January 1969.  Within 
his first year at RAF Alconbury, the Veteran stated that an F-4 
crashed off the end of a runway.  The Veteran volunteered for the 
recovery team that was to pick up body parts and pieces of the 
aircraft.  It was particularly difficult for the Veteran because 
he knew the crew.  The service personnel records confirm that the 
Veteran was stationed at RAF Alconbury from January 1969 to July 
1971 and that the Veteran's unit was the 30th Tac. Recon Sq.  

Finally, the Veteran stated that while stationed at Udorn Air 
Base, the base was subject to periodic mortar attacks.  Once 
again, the Board notes that the service personnel records confirm 
that the Veteran was stationed at Udorn Air Force Base from May 
1974 to April 1975.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the United 
States Court of Appeals for Veterans Claims (Court) addressed a 
claim for service connection for PTSD and noted that "[a]lthough 
the unit records do not specifically state that the Veteran was 
present during the rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to attacks."  Upon 
further review of the above, the Board finds that the stressors 
described by the Veteran are arguably of sufficient detail in 
terms of dates and locations to allow for an attempt at 
verification.

The RO should forward the Veteran's service personnel records to 
the JSRCC for the purpose of searching the unit records of the 
432nd OMS (at Udorn Air Force Base in Thailand) for verification 
of any mortar attacks between May 1974 and April 1975.  The JSRCC 
should also attempt to verify the two incidents alleged by the 
Veteran: (1) in which a Tech Sergeant was shot in the head and 
killed in either November 1974 or December 1974, and (2) in which 
a Thai guard was killed in conjunction with a break in of the air 
field (also in December 1974).

Additionally, the JSRCC should search the unit records of the 
30th Tac. Recon Sq. from January 1969 to January 1970 in order to 
verify that an F-4 crashed off the end of a runway.

The Board finds that if, and only if, one or more of the 
Veteran's stressors is verified, the Veteran should be afforded a 
VA psychological examination for the purpose of determining 
whether the Veteran has PTSD which is attributed to one of the 
verified in-service stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
personnel records to the JSRCC so that it 
can attempt to verify that the 432nd OMS 
stationed a t Udorn, Thailand was subjected 
to mortar attacks between May 1974 and 
April 1975.  It should also attempt to 
verify the alleged stressors: (1) in which 
a Tech Sergeant was shot in the head and 
killed in either November 1974 or December 
1974, and (2) in which a Thai guard was 
killed in conjunction with a break in of 
the air field (also in December 1974).

2.  The JSRCC should be asked to search the 
unit records of the 30th Tac. Recon Sq. or 
command chronology of the unit from June 
1969 to September 1969 in order to verify 
that an F-4 crashed off the end of a 
runway.

3.  If, and only if, one or more of the 
in-service stressors are verified, the 
Veteran should be afforded a VA 
psychological examination for the purpose 
of determining whether the Veteran has PTSD 
which is attributed to one of the verified 
in-service stressors.  If PTSD is 
diagnosed, the examiner should specify 
whether any alleged stressor is sufficient 
to produce PTSD.  If the examination 
results in a psychiatric diagnosis other 
than PTSD, the examiner should offer an 
opinion as to the etiology of the non-PTSD 
psychiatric disorder, to include whether it 
is at least as likely as not the any 
current psychiatric disorder is related to 
service in any way.
 
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the Veteran's claim for 
service connection for PTSD, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
August 2008.

6.  If the RO's decision is adverse to the 
Veteran, he and his representative should 
be provided a supplemental statement of the 
case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 2008 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


